Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-16-00303-CR

                                            Moises TRUJILLO,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR4416
                           Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Jason Pulliam, Justice

Delivered and Filed: June 15, 2016

DISMISSED

           The trial court’s certification in this appeal states “this criminal case is a plea-bargain case,

and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).

           This court must dismiss this appeal “if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                                                                    04-16-00303-CR


       On May 23, 2016, we notified Appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that Appellant has the right of appeal

was made part of the appellate record by June 22, 2016. See TEX. R. APP. P. 25.2(d), 37.1; see also

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174,

176 (Tex. App.—San Antonio 2003, no pet.).

       On June 1, 2016, Appellant’s court-appointed counsel from the Bexar County Public

Defender’s Office filed a response stating that counsel had reviewed the record, and counsel

conceded that this court must dismiss this appeal.

       Given Rule 25.2(d)’s requirements, the record, and Appellant’s response, we dismiss this

appeal. See TEX. R. APP. P. 25.2(d); Dears, 154 S.W.3d at 613.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-